El acusado apeló de una sentencia condenatoria y, habiendo soli-, citado y obtenido se ordenara la preparación del récord taquigráfico,, la corte le ordenó que, dentro de un término, consignara los honora-rios del taquígrafo para éste proceder a preparar la transcripción de la evidencia. Alegando' en moción jurada ante este tribunal ser, absolutamente insolvente y que debido a la crisis no había podido consignar y, además, que no solicitó en tiempo prórroga para archi-var dicha transcripción porque vive entre Lares y ITtuado y no le fué posible cambiar impresiones con su abogado, dicho acusado soli-citó del tribunal que en el uso de su discreción, le concediera un tér-mino para archivar dicha transcripción y presentar su alegato.
Considerando que para solicitar una prórroga no era necesario que el acusado hablara personalmente con su letrado y, en cuanto a la insolvencia, que no se cuidó de alegarla debidamente ante la *978corte inferior para que ésta hubiera ordenado al taquígrafo la trans-cripción sin devengar honorarios en caso de que la hubiese justifi-cado, el tribunal desestimó la apelación interpuesta.